Citation Nr: 1033683	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  04-24 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
right shoulder acromioclavicular subluxation, status post 
anterior capsule-labral reconstruction.

2.  Entitlement to an initial rating in excess of 20 percent for 
left shoulder reconstruction with residuals, exclusive of a 
period of an assigned temporary total rating (TTR) from September 
6, 2006 to October 31, 2006.

3.  Entitlement to an initial rating in excess of 10 percent for 
migraine headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1997 to July 2002.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from two rating decisions rendered by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA).  An August 2003 rating decision awarded service 
connection for right and left shoulder disabilities and assigned 
an initial 20 percent rating for each shoulder, effective July 
18, 2002.  The Veteran disagreed with the initial ratings 
assigned for these disabilities.  The decision also denied 
service connection for migraine headaches.

In a decision review officer rating decision dated in July 2004, 
the Roanoke RO awarded service connection for migraine headaches 
and assigned an initial 10 percent rating, effective July 18, 
2002.  The decision also increased the initial rating for a right 
shoulder disability to 30 percent effective July 18, 2002.  The 
issue of entitlement to a higher disability rating based upon an 
initial grant of service connection remains before the Board.  
See AB v. Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 
Vet. App. 119 (1999).

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in April 2005; a transcript of 
that hearing is of record.
FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The Veteran is right-hand dominant.

3.  A right shoulder disability is manifested by abduction to 45 
degrees with pain and guarding.

4.  A left shoulder disability is manifested by frequent episodes 
of recurrent dislocation with guarding of all arm movements.

5.  Migraine headaches are manifested by characteristic 
prostrating attacks occurring more than once per month that are 
not productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent 
for right shoulder acromioclavicular subluxation status post 
anterior capsule-labral reconstruction have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5201-5202 (2009).

2.  The criteria for an initial rating in excess of 20 percent 
for left shoulder reconstruction with residuals (exclusive of a 
period of an assigned temporary total rating from September 6, 
2006 to October 31, 2006) have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5202 
(2009).


3.  With resolution of the benefit of the doubt in the Veteran's 
favor, the criteria for a 30 percent rating, but no higher, for 
migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code, 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled.  In this 
case, the Veteran's claim for service connection for right and 
left shoulder disabilities and migraine headaches was received in 
July 2002.  Thereafter, she was notified of the general 
provisions of the VCAA by the Roanoke RO and AMC in 
correspondence dated in August 2002 and July 2006, respectively.  
These letters notified the Veteran of VA's responsibilities in 
obtaining information to assist her in completing her claims, 
identified her duties in obtaining information and evidence to 
substantiate her claims, and provided other pertinent information 
regarding the VCAA.  Thereafter, the claims were reviewed and a 
Supplemental statement of the case was issued in May 2010.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  Notice as to 
this matter was provided in July 2006.

The claims for higher initial ratings for shoulder and migraine 
headache disabilities are downstream issues from the grant of 
service connection.  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request that the claimant 
provide any evidence in the claimant's possession that pertains 
to the claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  73 
Fed. Reg. 23, 353-23, 356 (Apr. 30, 2008).

The Veteran has been made aware of the information and evidence 
necessary to substantiate her claims and has been provided 
opportunities to submit such evidence.  A review of the claims 
file shows that VA has conducted reasonable efforts to assist her 
in obtaining evidence necessary to substantiate her claims during 
the course of this appeal.  Her VA treatment records, private 
treatment records, and lay statements have been obtained and 
associated with her claims file.  She has also been provided with 
fee-basis and VA joints and neurological examinations to assess 
the current nature of her bilateral shoulder and migraine 
headache disabilities.  

Furthermore, the Veteran has been notified of the evidence and 
information necessary to substantiate her claims, and she has 
been notified of VA's efforts to assist her.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in substantiating 
her claims for higher initial ratings for her shoulder 
disabilities or for a rating higher than that awarded for her 
migraine headache disability.

Laws and Regulations

The severity of a service-connected disability is ascertained, 
for VA rating purposes, by the application of rating criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2009) (Schedule).  To evaluate the severity of a particular 
disability, it is essential to consider its history.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 C.F.R. 
§§ 3.102, 4.3.  In addition, where there is a question as to 
which of two disability evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

The Court has also held that in a claim of disagreement with the 
initial rating assigned following a grant of service connection 
separate ratings can be assigned for separate periods of time, 
based on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

The Court held that in evaluating a service-connected disability, 
functional loss due to pain under 38 C.F.R. § 4.40 (1997) and 
functional loss due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. § 4.45 (1997) must be 
considered.  When a Diagnostic Code does not subsume 38 C.F.R. §§ 
4.40 and 4.45, those provisions are for consideration, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 does 
not forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).



Shoulder

The Veteran is assigned an initial 30 percent rating for a right 
shoulder disability pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5201-5202 and an initial 20 percent rating for a left 
shoulder disability pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5202.

520
1
Arm, limitation of motion of:
Major
Minor

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20

38 C.F.R. § 4.71a, Diagnostic Code 5201 (2009).

520
2
Humerus, other impairment of:
Majo
r
Mino
r

Loss of head of (flail shoulder)
80
70

  Nonunion of (false flail joint)
60
50

  Fibrous union of
50
40

Recurrent dislocation of at scapulohumeral joint.

  With frequent episodes and guarding of all arm 
movements
30
20

  With infrequent episodes, and guarding of 
movement only at shoulder level
20
20

Malunion of:

  Marked deformity
30
20

  Moderate deformity
20
20

38 C.F.R. § 4.71a, Diagnostic Code 5202 (2009).

       
38 C.F.R. § 4.71, Plate I (2009).

Migraine Headaches

The Veteran is assigned an initial 10 percent rating effective 
July 18, 2002 for migraine headaches pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  

810
0
Migraine:
Ratin
g

With very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability
50

With characteristic prostrating attacks occurring on 
an average once a month over last several months
30

With characteristic prostrating attacks averaging one 
in 2 months over last several months
10

With less frequent attacks
0
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2009).

Factual Background

The Veteran's right shoulder disability is evaluated under the 
criteria for a major extremity because competent medical evidence 
of record reflects that she is right-handed; likewise, her left 
shoulder disability is evaluated under the criteria for a minor 
extremity.  See 38 C.F.R. § 4.69 (2009).

In a post-service fee-basis examination report dated in October 
2002, the Veteran stated that she started having right shoulder 
dislocations about 20 times per month while serving in the Army 
Tae Kwon Do unit and that her right shoulder still comes out 
sometimes while sleeping.  She described constant pain, a loose 
feeling in her shoulder, and clicking at times.  She stated that 
before having two left shoulder reconstruction surgeries, her 
left shoulder used to become dislocated about 20 to 30 times per 
month while in the shower or doing other simple things.  She 
reported that her left shoulder still feels loose like it is 
coming out at certain times and that she has constant left 
shoulder pain.  She also described experiencing migraine 
headaches every one to two weeks lasting for 15 to 20 minutes or 
longer, light sensitivity during the headaches, and having to 
stay in bed.  She reported that she does not take any medications 
for migraines, is uninsured, and is a stay-at-home mother.

She reported that she is right-handed and writes, eats, and combs 
her hair with her right hand.  Range of motion of the right and 
left shoulder included both flexion and abduction to 160 degrees 
with pain at 160 degrees, bilaterally with no ankylosis of the 
shoulder joints.  In both shoulders, internal and external 
rotation were to 70 degrees, with pain at 70 degrees.  Right and 
left shoulder range of motion was limited by pain, fatigue, 
weakness, and lack of endurance with pain being the major 
functional impact.  X-ray films of the right shoulder revealed 
staples from the prior surgery with a slight degree of 
acromioclavicular (AC) separation, while films of the left 
shoulder the staples from the prior surgery.  The diagnosis was 
AC subluxation of the right shoulder, left shoulder 
reconstruction with residuals, and migraine headaches.  

In a private treatment record from Bennett Clinic dated in 
November 2002, the Veteran complained of left shoulder 
dislocation, which she had self-reduced.  Objective findings 
included full range of motion with pain.

In a treatment record from Darnell Army Community Hospital dated 
in December 2002, the Veteran complained of left shoulder 
subluxation while sleeping 10 days ago and two days ago.  
Objective findings included left shoulder flexion and abduction 
to 90 degrees.

A note from Potomac Family Practice dated in April 2003 reported 
that the Veteran had a history of recurrent left shoulder 
dislocation.  Private treatment records dated from March 2003 to 
March 2004 contained complaints of left shoulder dislocations 
between March and June 2003; they contained no complaints of any 
migraine headaches.

In correspondence dated in September 2003, the Veteran stated 
that both of her shoulders come out at least twice a week, and 
she does not lift her young child because it feels like her left 
shoulder will come out.

In correspondence dated in May 2004, the Veteran stated that 
since discharge from service she had seen her private physician 
V. W., M.D., [from Potomac Family Practice] every two to three 
weeks for a claimed psychiatric disorder and her shoulders, but 
she stopped because she was uninsured.  She explained that a VA 
hospital one hour away is too far to travel.

In a VA fee-basis mental disorders examination report dated in 
May 2004, the Veteran stated that since discharge from service 
she had worked for her parents' cleaning business observing 
others doing the work.  She described having spontaneous 
dislocations of her shoulder in her sleep.

In a VA fee-basis medical examination report dated in May 2004 
she stated that she has right shoulder subluxations as often as 
10 to 12 times per month and pain with movement of the right 
shoulder.  She stated that left shoulder symptoms occur every day 
and last several hours.  She indicated that she cannot 
participate in any exertional exercise or lift her daughter.  She 
also reported migraine headaches occurring once every one to two 
weeks and lasting 15 minutes to an hour.  She indicated that she 
cannot work during an attack, and she denied any treatment for 
migraines.  Reported range of motion findings included flexion 
abduction of both shoulders to 90 degrees with no ankylosis and 
with pain on motion.  In both shoulders, internal and external 
rotation were to 60 degrees, with pain.  Neurological examination 
of the peripheral nerves and upper and lower extremities was 
reported as normal.

In July 2004 the Veteran stated that both of her shoulders come 
out at least three times a week, including while sleeping, taking 
a shower, or opening doors.

In an August 2004 treatment note from Potomac Family Practice, 
the Veteran complained of recurrent shoulder dislocation and 
being unable to lift her arm above her head.  She also reported 
migraines more than five times per month on the left side with 
associated vomiting and incapacitation.  She asked for referrals 
to see specialists and for specific medical diagnostic tests.  
Reported objective findings included full range of motion of 
shoulder; did not complete exam.

In an April 2005 VA treatment note, the Veteran "presented for a 
history and physical as part of the vesting process."  She 
described recurrent dislocations of the shoulders bilaterally and 
sharp headaches twice a week.  An April 2005 MRI (magnetic 
resonance imaging) study of the head was reported as normal.

The Veteran testified during the April 2005 travel board hearing 
that she has migraine headaches twice a week.  She described 
photophobia, auras, and recent vomiting; she indicated that she 
calls her mother when she senses a migraine, and her mother takes 
care of her young child.  She also testified that she has 12 to 
30 shoulder dislocations per month and described how her daily 
activities are limited.  She reported that she worked in her 
parents' housecleaning business; her duties were to drive around 
and supervise others.  She added that she was uninsured, had 
moved from Virginia to Maryland, and the closest VA medical 
center was an hour and a half drive.

In an April 2005 statement from Potomac Family Practice, the 
Veteran's private physician indicated that she had treated the 
Veteran since her high school years, but never treated her for 
shoulder dislocation.

In support of her claims, the Veteran submitted a May 2005 VA 
physical medicine report in which she reported that she had been 
competitively involved with martial arts and primarily described 
pain symptoms involving her low back and bilateral knees.  She 
stated that she gets no relief and running and squatting increase 
her discomfort.  Her reported past medical history included 
recurrent dislocations of the bilateral shoulders and headaches.

Two lay statements were received in May 2005.  Her mother 
indicated that the Veteran's headaches are so severe that she 
needs to go to her house and watch the Veteran's child for up to 
six hours at a time.  She stated that the Veteran cannot move 
from the fetal position on her bed and that she had recently 
begun vomiting during the headaches.  The Veteran's husband 
suggested that they had separated, but that the Veteran calls him 
when she has headaches, which happens at least three times per 
week.  

Two additional lay statements, from a roommate and a service 
"buddy" were received in July 2006.  The roommate indicated 
that he had known the Veteran for four years and lived with her 
for two years, and since he had known her, she has had 
excruciating headaches throughout the day impair her vision and 
require her to lie down due to the pain.  The Buddy stated that 
he talks with the Veteran weekly, and she has headaches three to 
four times a day that require her to lie down for hours until 
they go away.  

Private treatment records from M. K., M.D., dated from December 
2005 to December 2006 reflect that the Veteran complained of 
multiple left shoulder dislocations as well as some right 
shoulder dislocations.  She reported in December 2005 that she 
was scheduled to begin an eight-month police academy training in 
January.  At the next appointment in August 2006 she reported 
that her left shoulder had popped out three times and that she 
had completed the police training.  Examination findings included 
"pretty good" range of motion of the left shoulder and 
guarding.  Additional records showed that she had a Bankart 
repair capsular shift of the left shoulder in September 2006.

In a VA treatment note dated in January 2007, the Veteran 
reported getting up to six migraine headaches per day and that 
new medication was not effective.  In March 2007, it was reported 
that a January 2007 CT (computed tomography) study of the head 
was reported as normal.  In March 2007 she reported more frequent 
migraines, including one the night before that lasted for six 
hours.

In a VA treatment note dated in October 2007, the Veteran 
reported that her migraines had improved on Zomig and the 
headaches were not as bad as before.  In a telephone note 
approximately two weeks later, she stated that she was a 
contractor being deployed to Iraq and requested immunizations.

VA treatment records dated in March 2008 showed that she 
complained of right shoulder dislocation and wanted it corrected.  
She described a left shoulder correction by an outside (private) 
physician while she had private health insurance and indicated 
that she was very satisfied with the result, though she still had 
decreased range of motion.  She stated that she was working at 
her parents' construction clean-up business, but they were 
selling it and had moved out of state.  Examination findings 
included left arm abduction to 30 degrees from the body; she was 
afraid to demonstrate right arm range of motion due to possible 
dislocation.  She also described daily headaches with emesis 
(vomiting).

In an August 2008 VA orthopedic consultation note, she stated 
that she was a 2006 police-academy recruit, but had to withdraw 
due to right shoulder dislocations.  Reported social history 
included current unemployment and Homeland Security [program] at 
a local college.  She stated that currently her right shoulder 
was dislocating daily while sleeping.  Right shoulder range of 
motion on examination included flexion to 90 degrees, abduction 
to 70 degrees and external rotation to 50 degrees.

In a September 2008 VA examination report to evaluate claimed 
musculoskeletal disorders, the Veteran stated that she had not 
worked for the past two years; she had started to work as a 
police officer, but was unable to continue due to problems with 
knees, shoulder, back, and depression.  She described daily 
headaches that can last up to 12 or 13 hours and prostrating 
headaches lasting the entire day three to four days per week with 
nausea, vomiting, and photophobia.  She reported that she has to 
stay in bed and that she takes Zomig as needed as well as 
prophylactic Verapamil.  In November 2008, she reported that her 
migraines were not helped by Verapamil, and Zolmitriptan (Zomig) 
does not help much because she does not have an aura where she 
could take the medication before it becomes severe.

In correspondence dated in June 2009, the Veteran stated that she 
had migraines at least five times a week lasting six to eight 
hours a day.  She described photophobia, stated that she needs to 
lie down during the migraines, and that she changed her birth 
control, but it did not change the migraines.

In a VA examination report dated in September 2009, the Veteran 
described dislocations of both shoulders several times a day with 
severe pain that is resolved when she reduces them.  Range of 
motion findings included left shoulder flexion to 55 degrees, and 
abduction to 45 degrees with pain on motion, and right shoulder 
flexion to 50 degrees and abduction to 55 degrees with pain on 
motion; there was no ankylosis in either joint.  The examiner was 
unable to test for additional limitation with repetitive use 
because the Veteran had too much guarding and was unable and 
unwilling to move her arms further due to pain.  

She also reported migraine headaches five times per week lasting 
six to eight hours that were mostly prostrating.  The examiner 
detailed her review of the claims file and recent VA treatment 
records that showed a discontinuation of hormone birth control 
without a change in migraines.  The examiner concluded that the 
Veteran's headache episodes had increased or worsened since 
service based on a review of the evidence of  record.  However, 
the examiner noted that the character of the headaches varied, 
and there was no record of emergency room visits or urgent care 
clinic visits as one would expect, particularly when treatment 
given on a regular basis afforded no relief.  The examiner also 
commented that the most prominent complaint present is pain on 
any motion of the shoulders and that it was highly likely that 
pain referred from the shoulder is contributing to the overall 
pain syndrome and that diagnosed depression is also likely to 
enhance the pain syndrome.  Finally, the examiner stated that an 
opinion regarding employability related to the Veteran's migraine 
and shoulder disabilities could not be provided because the 
Veteran had not completed optimal treatment for her headaches, 
nor had she made a final decision about proposed orthopedic 
surgery for her [right] shoulder.

Right Shoulder

After a review of the evidence of record, the Board finds that 
the Veteran's right (major) shoulder disability is manifested at 
worst by abduction to 45 degrees with pain and guarding on VA 
examination in September 2009.  This finding is consistent with a 
30 percent rating for a major shoulder joint under Diagnostic 
Codes 5201-5202.  At no time was the Veteran's right arm motion 
limited to 25 degrees from the side, nor was there any fibrous 
union of the humerus, the criteria required for a higher rating 
for a major joint under Diagnostic Codes 5201-5202.

The Board has considered other rating criteria for disabilities 
involving the shoulder and arm that might warrant a higher 
rating, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5200, but 
finds that a higher rating is not warranted because there is no 
objective evidence that the Veteran had ankylosis of the 
scapulohumeral articulation of the right (major) shoulder.

The Board acknowledges the Veteran and her representative's 
contentions that her right shoulder disability is more severely 
disabling.  However, the objective medical evidence demonstrates 
that her right (major) shoulder disability does not meet the 
criteria for a higher disability rating.

Left Shoulder

After a review of the evidence of record, the Board finds that 
the Veteran's left (minor) shoulder disability is manifested at 
worst by frequent episodes of recurrent dislocation with guarding 
of all arm movements.  

This finding is consistent with a 20 percent rating for a minor 
shoulder joint under Diagnostic Code 5202.  At no time was there 
evidence of fibrous union of the left humerus, the criteria 
required for a higher rating for a minor joint under Diagnostic 
Code 5202.  

The Board has considered other rating criteria for disabilities 
involving the shoulder and arm that might warrant a higher 
rating, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5200 and 
5201, but finds that a higher rating is not warranted because 
there is no objective evidence of left arm motion limited to 25 
degrees from the side or any ankylosis of the left scapulohumeral 
articulation.

The Board acknowledges the Veteran and her representative's 
contentions that her left shoulder disability is more severely 
disabling.  However, the objective medical evidence demonstrates 
that her left (minor) shoulder disability does not meet the 
criteria for a higher disability rating.

Both Shoulders

For all the foregoing reasons, the Board finds that there are no 
objective medical findings that would support the assignment of 
higher ratings for a right (major) shoulder disability or a left 
(minor) shoulder disability.  Therefore, entitlement to an 
increased rating for a right or left shoulder disability is not 
warranted.  The Board has considered staged ratings under Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they are 
not warranted.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Migraine Headaches

Resolving all doubt in favor of the Veteran, the Board finds that 
a rating in excess of 10 percent is warranted for the Veteran's 
migraine headache disability.  Her migraine headache disability 
more nearly approximates the level of impairment contemplated for 
a 30 percent rating under diagnostic code 8100 based on the 
reported frequency of her headaches of at least once a month 
throughout the appeal accompanied by sensitivity to light before 
or during the attack and needing to lie down, as well more recent 
complaints of vomiting.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

In addition, although the frequency of her migraine headaches 
increased during the appeal period and she reported associated 
vomiting beginning in 2004, the next higher 50 percent rating is 
not warranted because there is no competent medical evidence or 
credible lay evidence demonstrating that her migraines are 
"completely prostrating" or that they have produced "severe 
economic inadaptability."  For instance, although she reported 
increasingly frequent and severe migraine headaches, she also 
managed to work for her parents' cleaning company until they sold 
it, she completed an eight-month police academy training in 2006, 
and she appears to be enrolled in a Homeland Security training 
program at a local college as of August 2008.  Similarly, while 
she provided some lay statements from friends and family 
attesting to her migraine headache disability, she has provided 
no competent or credible evidence that her migraines have 
produced severe economic inadaptability.   

Extraschedular Consideration for Shoulders and Migraine Headaches

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with any 
employment or frequent periods of hospitalization related to 
these service-connected right and left shoulder or migraine 
headache disabilities that would take the Veteran's case outside 
the norm so as to warrant the assignment of an extraschedular 
rating.  While the Veteran alleges that both of her shoulder 
disabilities have limited her ability to perform even routine 
daily activities such as opening a shower door and holding her 
young child and that she has several prostrating migraine 
headaches per week, objective medical findings are not indicative 
of any unusual or marked interference with any employment (i.e., 
beyond that contemplated in the assigned 30 percent rating for 
her right shoulder disability, the 20 percent rating for her left 
shoulder disability, or the awarded 30 percent rating for her 
migraine headaches).  

In this regard, the Board points out that the Veteran has not 
been entirely forthcoming about her post-service work history.  
Since separation from service, for example, she apparently worked 
for her parents' cleaning company driving to different locations 
to supervise other workers until her parents sold the company and 
moved out of state in 2008, she suggested in a May 2005 VA 
treatment note that she was still competitively involved with 
martial arts and was perhaps running, she completed an eight-
month police academy training in 2006, she apparently accepted a 
position as a contractor in Iraq sometime in 2007, she appears to 
be involved with a Homeland Security training program at a local 
college as of August 2008, and in September 2008 she reported 
that she started to work as a police officer, but had not worked 
for two years.  These achievements contradict any suggestion of 
marked interference with any employment, and there is no evidence 
of frequent periods of hospitalization related to her shoulder or 
migraine headache disabilities.  Consequently, referral by the RO 
to the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial rating in excess of 30 percent for 
right shoulder acromioclavicular subluxation, status post 
anterior capsule-labral reconstruction is denied.

Entitlement to an initial rating in excess of 20 percent for left 
shoulder reconstruction with residuals (exclusive of a period of 
an assigned temporary total rating from September 6, 2006 to 
October 31, 2006) is denied.

Entitlement to an initial 30 percent rating, but no higher, is 
allowed for migraine headaches, subject to the law and 
regulations governing the criteria for award of monetary 
benefits.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


